Per Curiam.
We are of the opinion that the judgment appealed from is correct. (Gochee v. Wagner, 232 App. Div. 401, 403; revd. on other grounds, 257 N. Y. 344.) If an appeal had been taken from the judgment entered pursuant to the verdict directed at the trial we would have the power to reverse it and grant the same judgment now here on appeal (Civ. Prac, Act, § 584),  both parties having moved for a direction of a verdict. Therefore, we have decided to overlook any irregularity in the practice followed at Special Term — and to reach what we deem to be a correct result by affirming the judgment appealed from. All concur. Judgment affirmed, without costs of this appeal to either party.